Case 2:19-cv-00371-JJT Document1 Filed 01/24/19 Page 1of1

MOTION OF MEMORANDUM

FILED ~~ Lop@ED |
____ RECEIVED ___ COPY

JAN 2 42019
i
|

 

Plaintiff:Anthony C Kenney
CLERK U § DISTRICT COURT |
1140 s 101 @ ave apt3 Tulsa Oh 7412E |, PEE NEN ry

 

 

 

 

THIS DOCUMENT 1 NQR IN PHEeSe BORN CCE
TO FEDERAL. ANDIOR boa, iu ti LENG
DIB-CAFIOTE woe TO REIS 11, . (py 18s apna
Y esrmmce__ LUC 0 Sf CV-19-00371-PHX-JJT
(Rule i & Number Section) "

Detendaints: Quality Publications
LL201 n Tatum Bled ste300 Phoenix Az
CIO28 & Diane Stanley 6237-73376

602-2643400

Plaintiff proceeds to file against not returing
payment for almost 6 months from my mail
order sales mailing out 100 letters for a in
home publications to customers.That I’m
supposed to make 1,000thds dollars a month on
this investment and the customer who receives
these letters was to make 3,000thds or more in
the in home programs.The Mrs Diane Staniel is
the counstler in the program.['m not receiveing
any response since paid for this
program.Plaintiff has to supenie for return of

Ks

/ —-S°

owed money.

  

 

 
